              Entered on Docket October 2, 2020
                                                     Below is the Order of the Court.


 1                                                    _______________________________
                                                      Marc Barreca
 2                                                    U.S. Bankruptcy Judge
                                                      (Dated as of Entered on Docket date above)
 3

 4

 5
        _______________________________________________________________
 6

 7

 8
                       IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 9                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE

10   In re:                                                Bankruptcy No. 18-14536-MLB

11       TIMOTHY D. EYMAN,                                 EX PARTE ORDER REOPENING
                                                           CH 11 CASE
12                                 DEBTORS.

13
               THIS MATTER having come before the Court upon the ex parte motion of the Debtor to
14
     reopen the above entitled Chapter 11 bankruptcy proceedings to administer an asset of the estate
15
     as provided in the Debtor’s confirmed 4th Amended Plan of Reorganization; and the Court being
16
     fully advised in the premises and finding good cause exists to reopen the case; now, therefore, it
17
     is hereby:
18
               ORDERED that this case be and is hereby reopened.
19
                                           /// END OF ORDER ///
20
     Presented by:
21
     /s/ Larry B. Feinstein
22   Larry B. Feinstein, WSBA #6074
     Attorney for Debtor
23                                                                                       VORTMAN & FEINSTEIN
     Order Reopening Case                         Page 1 of 1
                                                                                       929 108th AVE NE, SUITE 1200
24                                                                                        BELLEVUE, WA 98004
                                                                                               (206) 223-9595
                                                                                            (206) 386-5355 (fax)
25

26
      Case 18-14536-MLB          Doc 303    Filed 10/02/20      Ent. 10/02/20 08:47:21             Pg. 1 of 1
